DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/12/21 has been entered. In the amendment, claims 1, 8, and 10 have been amended, claims 21-22 have been newly added, claims 17-18 have been canceled, claims 5, 16, and 19-20 have been withdrawn from consideration, and claims 1-4, 6-15, and 21-22 remain pending in the application. Applicant's amendments to the claims have overcome the objections to the specification and 102 rejections previously set forth in the Non-Final Office Action mailed 04/12/021. 
Response to Arguments
Applicant’s arguments, filed on 07/12/21, with respect to claim(s) have been considered but are found unpersuasive.
In regards to the rejection of claims 1 and 10, the applicant argues that Wilson and Breznock fail to disclose an anchoring mechanism on “a tip of a second end of each arm of the plurality of arms…” as now required by the amended claims. However, the Examiner disagrees to this argument. First, Wilson discloses each of the plurality of arms having a proximal tip 1230b (on the second end/proximal end as shown in the Capture below). The tips 1230b act as an anchoring mechanism to engage a targeted tissue for dissection. Second, Breznock indeed discloses an anchoring mechanism on a tip of a second end of each arm (see Capture 2 of the rejection below) to engage a targeted tissue. Breznock’s anchoring mechanism is the tip of the proximal end of each arms 52 wherein tips the proximal ends of the arms 52 can be used to engage the tissue for the cutter 9 to cut the tissue. As a result, claims 1-4, 6-15, and 21-22 remain rejected. It is noted that the amendments to the claims have necessitated these new interpretations of the prior art of Wilson and Breznock.

    PNG
    media_image1.png
    558
    466
    media_image1.png
    Greyscale

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “215” has been used to designate both “the cavity” and “the edge”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al., US20160166243A1, herein “Wilson”.
Re. claim 1, Wilson discloses a device 1200 (Figs. 12A-C) for tissue resection from within a body lumen, comprising: 
an elongate body 1250 (Fig. 12A) having a cavity at a distal end (the distal end of the elongate body 1250 has a cavity); 
a tissue retractor 1203 (Figs. 12A-C, [0103]) extendable distally from the distal end of the elongate body 1250 (Fig. 12A-C, [0103], the tissue retractor 1203 is similar to the tissue retractor 1103 which clearly shown in Figs. 11A-C wherein the tissue retractors are extendable distally from the distal end of the elongate body 1150/1120) and including an expansion mechanism 1202 (Fig. 12A-C), the expansion mechanism 1202 including a plurality of arms 1202 each having a first end coupled circumferentially around a distal cap 1214 (Figs. 12A-C) and expandable radially outward from the distal cap Fig. 12A-C, [0103], the tissue retractor 1203 including the arms 1202, is similar to the tissue retractor 1103 (including the arms 1102) which clearly shown in Figs. 11A-C wherein the arms 1102/1202 are extendable radially outward from the distal cap 1214) such that an anchoring mechanism 1230b on a tip of a second end of each arm of the plurality of arms is engageable with the selected tissue for resection of the body lumen (the anchoring mechanisms 1230b, [0103]-[0105], the anchoring mechanism in expandable to engage with the tissue; 1230b is a proximal tip of each of the arm); and 
a tissue resecting device 1221 (Fig. 12A-C, [0103], 1221 is a cutting device).  
Re. claim 2, Wilson further discloses further comprising a sheath 1240 (Fig. 12A-C) attached to the tissue retractor 1203 (Figs. 12A-C) and extendable from the elongate body 1250 (Figs. 12A-C). 
Re. claim 3, Wilson further discloses wherein the expansion mechanism 1202 further includes a plurality of connectors 1242 (Figs. 12A-C) each having a first end coupled to the sheath 1240 and a second end coupled to a respective arm 1202 ([0104], each of the connector 1242 coupled to the sheath 1240 via the distal portion 1244 and coupled to the arm 1202 via the proximal portion 1246). 
Re. claim 4, Wilson further discloses wherein the expansion mechanism 1202 is configured to radially expand symmetrically around the distal cap 1214 and the sheath 1240 (Figs. 12A-C). 
Re. claim 7, Wilson further discloses wherein the tissue retractor 1203 (Figs. 12A-C, [0103]) is configured to extend through the selected tissue for resection to an outer surface of the body lumen (as shown in Fig. 2A-F, the device is configured to create a dissection pocket (DP Fig. 2C) which is a through the selected tissue of the vessel wall to an outer surface of the body lumen which is into the IS area (Fig. 2A)) , the plurality of arms 1202 positioned substantially parallel to the elongate body (Fig. 11A shows the arms 1102 (which is similar to 1202 of Figs. 12A-C) are positioned substantially parallel to the elongate body 1150/1250), and engaged with the outer surface when the plurality of arms is expanded radially (when the arms are expanded as shown in Figs. 12A-C, the arms are fully capable of engaging with the outer surface (which is the area IS as shown in Fig. 2A).
Re. claim 9, Wilson further discloses wherein the tissue resecting device 1221 is a mechanical cutting tool or a cauterizing tool, or combinations thereof ([0103], the tissue resecting device 1221 is a mechanical cutting tool). 
Re. claim 10, Wilson discloses a system 1200 (Figs. 12A-C) for tissue resection from within a body lumen, comprising: 
a lumen (the lumen of sheath 1240, Fig. 12A) extendable into a patient, the lumen including one or more working channels for delivering accessories to selected tissue for resection of the body lumen (Fig. 12A, the lumen of sheath 1240 has a working channels for insertion of the pulling rod 1206); and 
a tissue resection device 1250 (Figs. 12A-C) deliverable over the lumen (Fig. 12A, [0103], the tissue resection device 1250 is disposed over the sheath 1240 which includes the lumen), the tissue resection device including: 
an elongate body 1250 (Fig. 12A) having a cavity at a distal end (the distal end of the elongate body 1250 has a cavity); 
a tissue retractor 1203 (Figs. 12A-C, [0103]) extendable distally from the distal end of the elongate body 1250 (Fig. 12A-C, [0103], the tissue retractor 1203 is similar to the tissue retractor 1103 which clearly shown in Figs. 11A-C wherein the tissue retractors are extendable distally from the distal end of the elongate body 1150/1120) and including an expansion mechanism 1202 (Fig. 12A-C), the expansion mechanism 1202 including a plurality of arms 1202 each having a first end coupled circumferentially around a distal cap 1214 (Figs. 12A-C) and expandable radially outward from the distal cap (Fig. 12A-C, [0103], the tissue retractor 1203 including the arms 1202, is similar to the tissue retractor 1103 (including the arms 1102) which clearly shown in Figs. 11A-C wherein the arms 1102/1202 are extendable radially outward from the distal cap 1214) such that an anchoring mechanism 1230b on a tip of a second end of each arm of the plurality of arms is engageable with the selected tissue for resection of the body lumen (the anchoring mechanisms 1230b, [0103]-[0105], the anchoring mechanism in an expandable to engage with the tissue; 1230b is a proximal tip of each of the arm); and 
a tissue resecting device 1221 (Fig. 12A-C, [0103], 1221 is a cutting device). 
Re. claim 11, Wilson further discloses wherein the tissue retractor 1203 (Figs. 12A-C, [0103]) is configured to extend through the selected tissue for resection to an outer surface of the body lumen (as shown in Fig. 2A-F, the device is configured to create a dissection pocket (DP Fig. 2C) which is a cut through the selected tissue of the vessel wall to an outer surface of the body lumen which is into the IS area (Fig. 2A)) , the plurality of arms 1202 positioned substantially parallel to the elongate body (Fig. 11A shows the arms 1102 (which is similar to 1202 of Figs. 12A-C) are positioned substantially parallel to the elongate body 1150/1250), and engaged with the outer surface when the plurality of arms is expanded radially (when the arms are expanded as shown in Figs. 12A-C, the arms are fully capable of engaging with the outer surface (which is the area IS as shown in Fig. 2A). 
Re. claim 12, Wilson further discloses wherein the tissue retractor 1203 is configured to retract the arms substantially parallel to the elongate body (Fig. 11A shows the arms 1102 (which is similar to 1202 of Figs. 12A-C) are positioned substantially parallel to the elongate body 1150/1250) while the anchoring mechanisms 1230b are engaged with the outer surface of the selected tissue for resection (in the low-profile state or retracted state, the retractor 1230 remains at the surgical site and the anchoring mechanisms 1230b of the retractor are indeed touching/engaging the outer surface of the tissue at the surgical site). 
Re. claim 13, Wilson further discloses wherein the tissue retractor 1203 is configured to retract proximally towards the elongate body 1250 such that the arms 1202 are receivable in the cavity (the cavity of the elongate body 1250), ([0107], the elongate body 1250 is advanced distally to retract the tissue proximally towards the elongate body and enclosed within the cavity of the elongate body). 
Re. claim 14, Wilson further discloses further comprising a sheath 1240 (Fig. 12A-C) attached to the tissue retractor 1203 (Figs. 12A-C) and extendable from the elongate body 1250 (Figs. 12A-C). 
Re. claim 15, Wilson further discloses wherein the sheath 1240 and the lumen are coaxial (the lumen is the lumen of the sheath 1240. Therefore they are coaxial) such that the sheath 1240 is extendable and retractable with respect to the elongate body 1250 along the lumen ([0103] – [0105], the sheath 1204 can be pulled proximally (retracted) or moves distally (extending) with respect to the elongate body 1250).
Re. claim 21, Wilson further discloses wherein each arm of the plurality of arms is independently articulatable (as similar to embodiment of device 1200, device 2100 disclosed plurality of arms 2102/2182 which are expandable independently from each other).  
Claim(s) 1, 6, 8 and 22 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breznock, US20140081305A1, herein “Breznock”.
Re. claim 1, Breznock discloses a device for tissue resection from within a body lumen, comprising: 
an elongate body (6, 8 Fig. 9A-B) having a cavity at a distal end (the cavity at the distal end of 6 or 8, Fig. 9B); 
a tissue retractor ([0040], combination of 48/52/53, See Capture 1) extendable distally from the distal end of the elongate body (Fig. 9A-B, the tissue retractor extendable distally from the distal end of the elongate body) and including an expansion mechanism (Fig. 9A-B, [0041] the expansion mechanism is the umbrella 52/53), the expansion mechanism including a plurality of arms ([0040] supports 52) each having a first end coupled around a distal cap 51 and expandable radially outward from the distal cap 51 such that an anchoring mechanism on a tip of a second end of each arm of the plurality of arms is engageable with selected tissue for resection of the body lumen (the membrane 53 having the arms 52 and the tips of the arms 52 are engageable with the selected tissue); ([0023], the tissue is trapped between the cutter 8 and the anvil (the expansion mechanism 48/52/53) to be completely cut); and 
a tissue resecting device (Fig. 9A-B, 9).

    PNG
    media_image2.png
    599
    416
    media_image2.png
    Greyscale

Re. claim 6, Breznock further discloses, wherein a tissue closure device is disposed on an outer surface of the distal end of the elongate body (best shown in Capture 3 below, Fig. 2, 3, and 9A-B. As in Fig. 3, which is positioned on an outer surface of the distal end of 6 and blocks the tissue hole created by the cutter 8 and anvil 11, thus is considered a tissue closure device disposed on an outer surface of the distal end of the elongate body as claimed).

    PNG
    media_image3.png
    1116
    973
    media_image3.png
    Greyscale

Re. claim 8, Breznock further discloses, wherein the tissue resecting device is an internal shear edge of the cavity, a shear proximal edge of the distal cap, or a shear edge of a distal end of the elongate body, or combinations thereof (as shown in Fig. 9B, in which element 9 is a shear edge of the distal end of 8, thus is considered a shear edge of a distal end of the elongate body 6, 8).
Re. claim 22, Breznock further discloses wherein the tissue closure device is deliverable within the body lumen (Capture 2 above, the tissue closure device is deliverable within the body lumen of a patient and Abstract, the device is being used in a body vessel or hollow organ).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771